Citation Nr: 0839789	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 5 to November 11, 
1944.  He died on July [redacted], 1983.  The appellant is the 
veteran's daughter.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which had denied the appellant's claim.


FINDING OF FACT

The veteran died on July [redacted], 1983; the appellant filed her 
claim for accrued benefits on July 27, 2006.


CONCLUSION OF LAW

The requirements of entitlement to accrued benefits have not 
been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving spouse (or if there is no surviving spouse, 
his children) may be paid periodic monetary benefits to which 
he was entitled at the time of his death, and that were due 
and unpaid at his death, based on existing rating decisions 
or other evidence that was on file when the veteran died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  An application for 
accrued benefits must be filed within one year of the date of 
the veteran's death.  38 C.F.R. § 3.1000(c).

The Board notes that the veteran had been service-connected 
for a duodenal ulcer by a rating action issued in November 
1944.  However, a rating action was issued in June 1956 that 
severed entitlement to service connection, finding that the 
veteran's duodenal ulcer had existed prior to service and had 
not been aggravated by that service.  The severance was 
upheld by the Board in a decision issued in October 1956.  In 
1978, he had applied for nonservice-connected pension 
benefits, which was denied in January of that year; he did 
not appeal this denial.

The veteran died on July [redacted], 1983.  At the time of his death, 
he did not have any service-connected disabilities, nor was 
there a claim of service connection pending.  The veteran's 
surviving spouse had submitted a claim for service connection 
of the cause of the veteran's death in1983; this was denied 
in February 1984 and no appeal had been filed.  No decision 
had been made at the time as to entitlement to any accrued 
benefits since no claims for service connection had been 
pending at his death.  The appellant, the veteran's daughter, 
filed her claim for accrued benefits in October 2006, some 23 
years after the date of the veteran's death.  Therefore, 
because the appellant's claim was received in excess of the 
one-year time limit, she is not legally entitled to accrued 
benefits.  Because the law pertaining to eligibility for 
accrued benefits is dispositive of this issue, the 
appellant's claim must be denied due to the absence of legal 
entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


